DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 5/14/2021 has been entered.  Claims 16, 18, 20-21, 23, and 26-33 remain pending with claims 30-31 withdrawn as being non-elected.  
Allowable Subject Matter
Claims 16, 18, 20-21, 23, 26-29 and 32-33 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the amendments filed by the Applicant to claims 16, 27 and 33 define over the prior art of record in the Examiner’s position.  In the Non-Final Office Action dated 5/14/2021, the Examiner objected to claims 22 and 34 as including allowable subject matter but being dependent upon a rejected base claim.  Applicant has amended independent claim 16 to incorporate the limitations of claim 22 and amended independent claim 33 to incorporate the limitations of claim 34. Re. independent claim 27, the Applicant has amended the claim to include similar language to what is included in claim 16.  Therefore, it is the Examiner’s position that Applicant has incorporated the allowable subject matter identified by the Examiner in all independent claims, thereby putting the claims in condition for allowance.
This application is in condition for allowance except for the presence of claims 30-31 directed to invention II non-elected without traverse.  Accordingly, claims 30-31 been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632